Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 1 of 21   PageID #:
                                    710




               Exhibit C
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 2 of 21                   PageID #:
                                    711



 TORKILDSON KATZ
 HETHERINGTON HARRIS & KNOREK
 Attorneys at Law, A Law Corporation

 BRIAN W. TILKER                      9684-0
 ERIKA. RASK                         10808-0
 700 Bishop Street, 15th Floor
 Honolulu, HI 96813
 Telephone: (808) 523-6000
 Facsimile: (808) 523-6001

 Attorneys for Defendant
 FCA US LLC

                        IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                        STATE OF HAWAII

 MIGNONETTE OLIY AS,                                CIVIL NO. 19-1-0105-01 GWBC
                                                    (Other Civil Action)
                 Plaintiff,
                                                    DEFENDANT FCA US, LLC'S FIRST
          V.                                        REQUEST FOR ANSWERS TO
                                                    INTERROGATORIES TO PLAINTIFF
 CUTTER CJD, INC. (d/b/a CUTTER DODGE               MIGNONETTE OLIVAS; CERTIFICATE OF
 CHRYSLER JEEP PEARL CITY), FCA US                  SERVICE
 LLC (d/b/a CHRYSLER CORPORATION and
 CHRYSLER GROUP LLC), and DOE
 DEFENDANTS 1-10,

                 Defendants.

                  DEFENDANT FCA US, LLC'S FIRST REQUEST
      FOR ANSWERS TO INTERROGATORIES TO PLAINTIFF MIGNONETTE OLIY AS

  TO:     Plaintiff Mignonette Olivas and her attorney of record:
                 JUSTIN A. BRAKETT, ESQ.
                 515 Ward Avenue
                 Honolulu, Hawaii 96814
          Defendant FCA US LLC ("FCA"), by and through its undersigned counsel, request that

 Plaintiff MIGNONETTE OLIY AS ("Plaintiff') answer under oath, and in accordance with

 HRCP Rules 26 and 33, the Interrogatories served herewith. In answering the Interrogatories,

 you are not only required to furnish information available from your own personal knowledge,


 2432437.Yl

                                                                                     EXHIBIT "C"
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 3 of 21                        PageID #:
                                    712



 but also information that is in the possession of your attorneys, agents, or anyone else acting on

 your behalf or their behalf.


         In lieu of identifying or quoting particular documents, when such identification is

 requested, said documents may be attached to the responses to the Interrogatories.


         Answers may be inserted into the spaces provided in the Interrogatories. If additional

 space is necessary to answer any Interrogatory, complete your answers on additional sheets

 bearing the same respective number as the number of the Interrogatory that you are answering.


        PLEASE TAKE NOTICE that responses to these interrogatories must be served upon the

 undersigned at the offices ofTORKILDSON, KATZ, HETHERINGTON, HARRIS &

 KNOREK, 700 Bishop Street, 15th Floor, Honolulu, Hawaii 96813, within thirty (30) days after

 the date of service of these Interrogatories upon you. This request shall be deemed continuing,

 pursuant to HRCP Rule 26(e).


         DATED: Honolulu, Hawaii, May 1, 2019.


                                                TORKILDSON KATZ
                                                HETHERINGTON HARRIS & KNOREK,
                                                Attorneys at Law, A Law Corporation




                                                BRIAN W. TILKER
                                                ERIKA. RASK
                                                Attorneys for Defendant
                                                FCA US LLC




                                                  2
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 4 of 21                        PageID #:
                                    713



                                INSTRUCTIONS & DEFINITIONS

 A.        INSTRUCTIONS

           l.   Authority. These discovery requests are submitted pursuant to HRCP Rules 26
 and 33.

        2.      Supplemental Answers. To the extent required by HRCP Rules 26 and 33,
 supplemental responses to these Requests are required if Plaintiff obtains further documents or
 information relating to any matter inquired of in these Requests or an awareness of additional
 person(s) with knowledge relating to the matters herein, between the time it serves its initial
 responses to these Requests and trial.

         3.      Person Identification. In each case where Plaintiff is asked to "identify" a person,
 please state, with respect to each such person, the following:

                a)      Name;

                b)      Current business address and telephone number; and

                c)      Current residence address and telephone number, if known.

       4.      Document Identification. In each case where Plaintiff is asked to "identify" a
 document, please state, with respect to each such document, the following:

                a)      Date;

                b)      Author(s);

                c)      Recipient(s );

                d)      Subject matter;

                e)      Custodian(s); and

                f)      Current location(s), if known.

         5.      Privilege Claims. If Plaintiff refuses or fails to answer all or part of any Request
 on the basis of any claim(s) of privilege, Plaintiff must specify the nature and scope of the
 privilege claimed and the information withheld, with sufficient particularity to enable Defendant
 to evaluate the appropriateness of the privilege claimed under the circumstances.

         6.      Incomplete Responses. If, after exercising due diligence to obtain the information
 requested, you cannot or will not answer any interrogatory fully or completely, whether because
 of privilege or otherwise, please:




 2432437.Yl
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 5 of 21                      PageID #:
                                    714



                a)      State that your answer is incomplete;

                b)     Specify the part or parts of the interrogatory to which you are unable or
                       unwilling to respond;

                c)     State the facts and/or grounds upon which you rely to support your
                       contention that you are not able and/or should not be compelled to answer
                       completely;

                d)     Answer fully and completely the part or parts of the Interrogatory to which
                       you are able to respond; and

                e)     State the information, knowledge or belief you have concerning the
                       unanswered part or parts of such Interrogatory. This subparagraph (e) is
                       not applicable to Interrogatories not answered due to the claim of
                       privilege.

        7.     No Legal Conclusions Sought. No conclusions of law are sought by these
 Requests. Whenever a Request seeks information that may appear to be a conclusion of law, the
 Request should be construed to be directed solely to the factual basis(es) from which that
 conclusion might or could be drawn, regardless of whether Plaintiff agrees with the conclusion.

         8.      Objections. If an objection is made to any Request, the reason(s) for such
 objection shall be stated with specificity.

 B.     DEFINITIONS

         1.     "And" or "or" shall be construed conjunctively or disjunctively as necessary in
 order to bring within the scope of the interrogatory all responses which might otherwise be
 construed to be outside its scope.

         2.     "Communication" or "communicated" means any conversation, discussion or
 statement transmitted orally or in writing between two or more persons, and includes a request
 for the following information:

                a)     The date and time of the communication;

                b)     The persons making and receiving the communication;

                c)     The place or description where the communication occurred;

                d)     The persons or witnesses present when the communication occurred; and

                e)     The content of each communication.

        3.      As used herein, the terms "lawsuit" and "this litigation" mean the above-


                                                 4
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 6 of 21                          PageID #:
                                    715



 captioned action entitled Mignonette Olivas v. Cutter CJD, Inc. (dlb/a Cutter Dodge Chrysler
 Jeep Pearl City), et al., Civil No. 18-1-0105-01 GWBC, Circuit Court of the First Circuit, State
 of Hawaii.

         4.      "Complaint" means the Complaint filed by Plaintiff in this litigation on January
  18, 2019.

         5.      "FCA" shall mean and refer to FCA US LLC.

        6.       "Describe in full detail" and "state in detail" mean to fully, faithfully and
 accurately state each and every fact, circumstance, act, omission, statement, transaction, event,
 conduct, and communication involving, directly or indirectly, in whole or in part, the matter
 inquired of.

          7.       "Document" is used in its broadest sense and means and includes any written,
 printed, recorded or graphic matter or other means of preserving thought or expression and all
 tangible things from which information can be processed or transcribed, including the originals
 and all non-identical copies (whether different from the original by reason of any notation,
 underlining, editing marks made on or attached to such copy or otherwise), including letters,
 correspondence, instructions, statements, notices, telegrams, telexes, memoranda, records,
 summaries of personal conversations or interviews, minutes or records or notes of meetings or
 conferences, note pads, notebooks, postcards, "Post-It" notes, stenographic notes, opinions or
 reports of financial advisors or consultants, opinions or reports of experts, projections, financial
 or statistical statements or compilations, contracts, agreements, appraisals, analyses, purchase
 orders, confirmations, publications, articles, books, pamphlets, circulars, microfilm, microfiche,
 reports, studies, logs, surveys, diaries, calendars, appointment books, maps, charts, graphs,
 bulletins, Photostats, speeches, data sheets, pictures, photographs, illustrations, blueprints, films,
 drawings, plans, tape recordings, videotapes, disks, diskettes, compact disks, data tapes or
 readable computer-produced interpretations or transcriptions thereof, electronically transmitted
 messages ("e-mail"), voice mail messages, interoffice communications, advertising, packaging
 and promotional materials and any other writings, papers and tangible things of whatever
 description whatsoever, including any information in any computer, even if not yet printed out,
 within your possession, custody or control.

       8.      "Identify," when used with respect to any document, means to describe the
 document in such a manner so that all of the following information is provided:

                 a)     The type of document (e.g., letter, memorandum, contract, e-mail, etc.);

                 b)      Its title, subject matter, and substance, and any other similar particulars as
                         may be reasonably necessary to enable Defendant to understand the nature
                         and general purpose of the writing and to be able to identify the writing in
                         a manner sufficient to distinguish it from all other writings;

                 c)      The date on which the document was prepared, drafted, or recorded;



                                                    5
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 7 of 21                         PageID #:
                                    716



                d)      The date on which the document was sent and/or received, if applicable;

                e)      The full name, present address or addresses, and present telephone number
                        or numbers of each such person or witness who prepared or participated in
                        the preparation of, drafted or participated in the drafting, sent, received,
                        executed, or recording of such document;

                f)      Any document, attachment, file, reference, invoice, or similar identifying
                        number, symbol or date thereof, or connected therewith;

                g)      The present or last known location of any originals or copies, including
                        the names, addresses and telephone numbers of each person having
                        possession, custody or control of each such original or copy; and

         9.      "Identify," when used with respect to an act or other form of conduct, includes a
 request for the following information:

                a)      The type and nature of the act or conduct engaged in;

                b)      The party alleged to have committed or authorized the act or conduct;

                c)      The date on which, and place where, such act or conduct is claimed to
                        have occurred;

                d)      The identification of any person who witnessed the act being performed or
                        the conduct being engaged in.

         10.    "Identify," when used with respect to a person or witness includes a request for
 the following information with respect to such person or witness:

                a)      Full name, present or last known residence and business addresses, and
                        telephone numbers;

                b)      The person's or witness' occupation, position, or official capacity at the
                        time the person or witness performed the act or made the statement or
                        writing to which the answer relates;

                c)      The person's or witness' present occupation, position, or official capacity;

                d)      The person's or witness' present company or governmental affiliation; and

                e)      As to each person identified, state those fact(s) within that person(s)
                        knowledge, information, or belief.

         11.    Involving," "regarding" or "relating to" and the derivatives thereof, mean
 involving, including, summarizing, recording, containing, listing, pertaining, concerning,


                                                  6
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 8 of 21                         PageID #:
                                    717



 showing, explaining, covering, comprising, consisting of, constituting, addressing, discussing,
 describing, mentioning, setting forth, referencing, reflecting, or in any way logically or factually
 connected to the subject matter described in the Request.

         12.    "Person" includes any individual, person, firm, association, partnership, joint
 venture, corporation, company, estate, trust, agency, receiver, syndicate, proprietorship,
 municipality, city, town, county, state, borough, or any other form of legal entity, including
 groups and combinations of the same acting as a unit.

      13.  "Subject vehicle," or "vehicle" means Plaintiff's 2018 Dodge Challenger (VIN#
 2C3CDZAGOJH217289) purchased on or about April 2, 2018.

          14.     "Writing" means and includes any tangible thing upon which is recorded any
 form of communication or representation, including letters, words, pictures, sounds or symbols,
 or any combination thereof, by means of handwriting, typewriting, printing, photostating,
 photographing, sound recording, or any other method of recording. This definition includes, but
 is not limited to, records, reports, papers, documents, photographs, books, letters, notes,
 memoranda, statements, tape recordings, phonograph recordings, and microfilm, whether in your
 possession or under your control or not, relating to or pertaining in any manner to the subject in
 connection with which it is used, and includes, without limitation, all file copies and all drafts
 prepared in connection with such writings, whether used or not.

       15.     As used herein, the terms "you," "your," or "Plaintiff" mean and include Plaintiff
 Mignonette Olivas.

        16.     As used herein, any words or terms in the singular include the plural, and words
 and terms in the plural include the singular.




                                                   7
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 9 of 21                   PageID #:
                                    718



                                    INTERROGATORIES

 INTERROGATORY NO. 1: Please state your full name and any other names by which you
 may have been known, and your date of birth.

 RESPONSE:




 INTERROGATORY NO. 2: What is your driver's license number.

 RESPONSE:




 INTERROGATORY NO. 3: State the nature of your employment, including employer,job title
 and job responsibilities and whether you use or have used the subject vehicle for any business
 purpose.

 RESPONSE:




                                                8
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 10 of 21                         PageID #:
                                    719



  INTERROGATORY NO. 4: State the name and address of any and all service, repairs and
  maintenance facilities that have performed service on the subject vehicle from the date of its
  purchase by Plaintiff until the present.

  RESPONSE:




  INTERROGATORY NO. 5: Please identify all persons who have an ownership interest in the
  subject vehicle.

  RESPONSE:




  INTERROGATORY NO. 6: Identify by name and address all persons who have driven the
  vehicle in question. For each such person, state the approximate number of times he/she drove the
  vehicle in question and the approximate period of time in which he/she drove the vehicle.

  RESPONSE:




                                                    9
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 11 of 21                            PageID #:
                                    720



  INTERROGATORY NO. 7: Please state the present location of the vehicle and state the address,
  telephone number and identity of the individual or entity that currently has custody/control of the
  vehicle.

  RESPONSE:




  INTERROGATORY NO. 8: Is the subject vehicle still being driven as of the date of your
  response to this interrogatory? If not, what is the reason the vehicle is not currently being driven.

  RESPONSE:




  INTERROGATORY NO. 9: Please state the mileage of the subject vehicle at the time of
  purchase and at present.

  RESPONSE:




                                                     10
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 12 of 21                  PageID #:
                                    721



  INTERROGATORY NO 10.: Please describe any aftermarket accessories or components which
  have been installed or utilized since the date of your purchase of the subject vehicle.

  RESPONSE:




  INTERROGATORY NO. 11: Has the vehicle been damaged by an accident, vandalism, or any
  other cause? If so, please provide the following information for each incident resulting in
  damage:

                   a.  The date and location of each incident;
                   b.  A description of any damage and the nature and extent of any repair;
                   c.  Whether a claim was filed with any insurance company;
                   d.  The name of each insurance company involved in the claim;
                   e.  A detailed account of all compensation you received from any insurance
                       company;
                    f. A detailed description of any repairs paid for by any insurance company;
                       and
                    g. The court, docket number, and captioned parties of any lawsuit involving
                       each incident

  RESPONSE:




                                               11
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 13 of 21                  PageID #:
                                    722



  INTERROGATORY NO. 12: Please identify and describe the date, nature and content of any
  communication you have had with FCA regarding the subject vehicle since the date of your
  purchase.

  RESPONSE:




  INTERROGATORY N0.13: Please identify each repair facility that repaired or diagnosed the
  subject vehicle. Please include the following:

                a       The date and mileage each repair or diagnosis was performed, including
                        total days out of service;
                b.      The name of the facility performing the repair or diagnosis;
                c.      A description of each repair or diagnosis performed;
                d.      Whether each repair or diagnosis was initially successful.
                e.      Whether the complaint presented at each repair visit recurred; and
                f.      Whether the complaint which was the subject of each repair presentation
                        still exists.

  RESPONSE:




                                               12
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 14 of 21                          PageID #:
                                    723



  INTERROGATORY N0.14: State whether there have been any inspections and/or
  examinations other than those associated with repairs performed on the subject vehicle from the
  date of its purchase by plaintiff to the present and if so, state the date when any inspection or
  examination was held and by whom said inspection was performed.

  RESPONSE:




  INTERROGATORY NO. 15: Identify specifically, and not by incorporating by reference repair
  orders or other documents not prepared by yourself, the manner in which each non-conformity
  which you allege substantially impairs the use value or safety of the vehicle.

  RESPONSE:




  INTERROGATORY NO. 16: Did you submit your claims regarding the subject vehicle to any
  informal dispute settlement mechanism? If so, please provide the name of the body to which
  your dispute was submitted, the results of any procedures, the date of any decision rendered and
  the identifying number of the proceeding.

  RESPONSE:




                                                    13
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 15 of 21                        PageID #:
                                    724



  INTERROGATORY NO. 17: Identify and describe each warranty and/or service contract that
  you claim applies to the subject vehicle. Please include the following:

                     a. The method by which each warranty or service contract was consummated;
                     b. The date each warranty or service contract was consummated;
                     c. The name of the person who made each warranty or service contract; and
                     d. A description of every document or record containing each warranty or
                        service contract.

  RESPONSE:




  INTERROGATORY N0.18: Do you allege that any incidents have occurred which have
  caused you to believe that the subject vehicle has a safety related defect? If so, please provide
  the following information for each alleged incident:

                     a. A detailed description of each alleged incident;
                     b. The date each alleged incident occurred; and
                     c. The name and last known address and telephone number of each witness to
                        each alleged incident.

  RESPONSE:




                                                   14
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 16 of 21                      PageID #:
                                    725



  INTERROGATORY NO. 19: State whether or not you have been a party to any other litigation
  during the past 10 years. For each case, please provide the docket number, jurisdiction, and a
  description of the resolution.

  RESPONSE:




  INTERROGATORY NO. 20: State whether or not you have previously had any dispute(s)
  with a vehicle manufacturer or vehicle dealership. If so, please provide the following regarding
  each dispute:

                     a. The name of each manufacturer or dealership involved in each dispute;
                     b. The reason for each dispute;
                     c. The terms of the resolution of each dispute; and
                     d. Each identifying docket number, case number, or other identifier denoting
                     each dispute.

  RESPONSE:




                                                  15
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 17 of 21                      PageID #:
                                    726



  INTERROGATORY NO. 21: Excluding those occasions when the subject vehicle was
  presented for repair to a named defendant in this action, please identify each occasion when you
  notified any Defendant of any alleged defect in the subject vehicle. Please include the following
  information:

                     a. The date of the notification;
                     b. Whether the notification was in writing or made orally; and
                     c. A summary of the conversation or writing wherein the notification was
                     given.

  RESPONSE:




  INTERROGATORY NO. 22: Excluding individuals who may be called to provide expert
  testimony, for each person who possesses knowledge or information about any fact or
  circumstance relating to any allegation in your Complaint, please provide the following:

                     a. The person's name and last known address and telephone number;
                     b. Whether the person has been contacted by you or your attorney about any
                        fact or circumstance forming the basis of your Complaint;
                     c. The date and location of every contact between the person and either you
                        or your attorney when any fact or circumstance forming the basis of your
                        Complaint was discussed;
                     d. A summary of each conversation between the person and you, your agent
                        or your attorney about any fact or circumstance forming the basis of your
                        Complaint;
                     e. A summary of the information and knowledge possessed by the person
                        which supports, refutes or in any way relates to any fact or circumstance
                        forming the basis of your Complaint;
                     f. Whether the person is expected to be a witness in this case.

  RESPONSE:




                                                  16
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 18 of 21                           PageID #:
                                    727




  INTERROGATORY NO. 23: State whether Plaintiff has ever been refused service, repair,
  inspection or diagnosis for any issue or problem which plaintiff alleges was covered by a written
  limited warranty and if so, provide the date service, repair, inspection or diagnosis was refused, the
  entity that refused plaintiff, and the reason given for the refusal.

  RESPONSE:




  INTERROGATORY NO. 24: Please identify each category of damages Plaintiff seeks to
  recover as part of its Magnuson-Moss Warranty Act claim, which is the Eighth Claim for Relief
  in the FAC, and for each category of damages please provide an itemization or breakdown of the
  amount of damages you have allegedly suffered as a result of Defendants' alleged violations of
  the Magnuson-Moss Warranty Act.

  RESPONSE:




                                                    17
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 19 of 21                        PageID #:
                                    728



                                             VERIFICATION

                                       (Answers to Interrogatories)

  STATE OF HAWAII                              )
                                               ) ss.
  CITY/COUNTY: _ _ _ _ __                      )


           I, _____________ , being first duly sworn on oath, depose and say that:

  I am who answered the foregoing interrogatories; I have read the request for answers to

  interrogatories and the foregoing answers thereto, and the answers are true to the best of my

  knowledge, information and belief.



           Dated:   -----------




                                    NOTARY CERTIFICATE

           This Verification and Answers to Interrogatories, dated _ _ _ _ _ _ _ , 2019, and

  consisting of _ _ pages, was subscribed and sworn to before me by _ _ _ _ _ _ _ __

  this ___ day of _ _ _ _ _ _ , 2019.




  Notary Public, State of Hawaii



  [Type or Print Notary's Name]



                             My Commission expires: _ _ _ _ _ __



  2432437.Vl
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 20 of 21                PageID #:
                                    729



  TORKILDSON KATZ
  HETHERINGTON HARRIS & KNOREK
  Attorneys at Law, A Law Corporation

  BRIAN W. TILKER                    9684-0
  ERIKA. RASK                       10808-0
  700 Bishop Street, 15th Floor
  Honolulu, HI 96813
  Telephone: (808) 523-6000
  Facsimile: (808) 523-6001

  Attorneys for Defendant
  FCA US LLC

                        IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                      STATE OF HAWAII

  MIGNONETTE OLIVAS,                              CIVIL NO. 19-1-0105-01 GWBC
                                                  (Other Civil Action)
                 Plaintiff,
                                                  CERTIFICATE OF SERVICE
           V.

  CUTTER CJD, INC. (d/b/a CUTTER DODGE
  CHRYSLER JEEP PEARL CITY), FCA US
  LLC (d/b/a CHRYSLER CORPORATION and
  CHRYSLER GROUP LLC), and DOE
  DEFENDANTS 1-10,

                 Defendants.


           The undersigned certifies that DEFENDANT FCA US, LLC'S FIRST REQUEST FOR
  ANSWERS TO INTERROGATORIES TO PLAINTIFF MIGNONETTE OLIYAS, was duly
  served upon the following in the manner indicated below:
                                                     Hand-      E-Mail   U.S. Regular
                                                    Delivery                 Mail
   Justin A. Brakett, Esq.                             D          ~             ~
   515 Ward Avenue
   Honolulu, Hawaii 96814

   Attorneys for Plaintiff




  2432437.Vl
Case 1:19-cv-00454-DKW-RT Document 11-5 Filed 10/31/19 Page 21 of 21           PageID #:
                                    730



                                                   Hand-      E-Mail   U.S. Regular
                                                  Delivery                Mail
   Joachim P. Cox, Esq.                              [8J        D          D
   Robert K. Fricke, Esq.
   Abigail M. Holden, Esq.
   COX FRICKE
   800 Bethel Street, Suite 600
   Honolulu, Hawai'i 96813

   Attorneys for Defendant
   CUTTER CJD, INC. d/b/a
   CUTTER DODGE CHRYSLER JEEP
   PEARL CITY

          DATED: Honolulu, Hawaii, May 1, 2019.

                                          TORKILDSON KATZ
                                          HETHERINGTON HARRIS & KNOREK,
                                          Attorneys at Law, A Law Corporation




                                          BRIAN W. TILKER
                                          ERIKA. RASK
                                          Attorneys for Defendant
                                          FCA US LLC




                                            2
